Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of Claims

	Response to election of species requirement filed 12/06/2021 is acknowledged.  Applicants have elected, the species of claim 2.   Claims 7,8,10, and corresponding claims 20,21 are withdrawn from further consideration under 37 C.F.R. 1.142(b) as not readable on the elected species, there being no allowable generic claim.   
	Claims 1-6,9,11-19,22-30 are under consideration. 

Information Disclosure Statement

	
Applicants’ Information Disclosure Statements filed  06/04/2021 and 10/05/2021 have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1,14,23,28, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
A.	The claims are drawn to generating a new drug compound by a “creator module”.  The claims do not define how information comprised of structural, activity and semantic information for known drug compounds is converted by the “creator module” into a new “candidate drug compound”.  Figures 1B,C demonstrate architecture of the “creator module”, but it remains unclear how information for known drug compounds is converted into a new “candidate drug compound”.  Likewise, the specification describes that creator module “may generate the candidate drug compound by performing ensemble learning by concatenating a set of encodings” (paragraph [225]), or  “may generate the candidate drug compound using an autoencoder machine learning model trained to receive a higher-dimensional vector encoding representing the candidate drug compound“ (paragraph [226]). There is no single example in the specification demonstrating generation of a candidate compound.  It remains unclear what practical steps are performed by “creator module” to convert information about multitude of known drug compounds into a new “candidate drug compound”. The term “creator module” stands as the place holder term encompassing any and all activities that may arrive at the results 

B.	The claims address the step of generating a candidate drug compound comprising a sequence.  It is not clear what “sequence” is meant. Specification addresses generating candidate drug compounds that include sequences of ingredients (e.g., paragraphs [44], [45]), or that a drug compound may be described by a sequence (e.g., paragraphs [38], [39]), such as protein sequence (e.g., paragraphs [86], [87]).  It is not clear what is the meaning of the term sequence in the phrase “generating a candidate drug compound comprising a sequence”.  Please clarify via clearer claim language.

C.	Further, if the “sequence” is the amino acid sequence of a protein molecule, but the sequence of candidate compound is generated from information on any known drug molecules (which might not have amino acids and not characterized by amino acid sequence), it is not clear how such generating a candidate compound is possible – please clarify the practical steps of the “creator module”. 
D.	The claims address a step of “determining, using a decoder of the artificial intelligence engine, which dimensions are included in the candidate drug compound, wherein the dimensions pertain to the drug compound structural information…” (emphasis added).  However, the preceding step of generating a candidate drug compound, generates a comprising a candidate drug compound sequence, not structure.  Thus, it is unclear how decoding sequence information provides structure information.  For 

E.	The claims address the step of determining, by the artificial intelligence engine, effectiveness of a biomedical feature of the candidate compound based on the “dimensions”.  The “dimensions” pertain to information pertaining to at least one of structural, activity, and semantic information about the candidate drug.   It is not clear how an information pertaining to, for example, a protein sequence, or to protein being in a certain protein family (i.e., semantic information), allows the artificial intelligence engine to determine an effectiveness of [unidentified] biomedical feature.  Please clarify the practical steps of the artificial intelligence engine in determining the effectiveness of a biomedical feature of the candidate compound


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6,9,11-19,22-30 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.



Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 1, and claims dependent thereupon), a system (claim 14, and claims dependent thereupon), and tangible computer-readable medium (claim 23, and claims dependent thereupon),  thus said claims are properly drawn to one of the four statutory categories of invention.  

Claims 28-30 are drawn to an “artificial intelligence engine”. While the claims mention processing device executing the “artificial intelligence engine”, the “artificial intelligence engine”  itself is not defined by the specification to comprise any particular structural features except “modules” (paragraphs [75]-[78], Fig. 1B,C).  And the “modules” are defined and exemplified in the specification such that they can be nothing more than pieces of software. Software, per se, is not statutory subject matter (see MPEP 2106 and In re Nuijten, 500 F.3d 1346, 84 USPQ 2d 1495 at 1500 (Fed. Cir. 2007)).  

.  
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims 1-6,9,11-19,22-27 recite judicial exceptions that are an abstract idea 

Steps drawn to a mental process recited in the claims include combining information about drug’s structural, activity and semantic characteristics, linking together said information in a vector form, converting the vector from high- to low- dimensional form, generating from the information of known drugs a structural, activity and semantic information about a “candidate compound”, and deducing potential effectiveness of “candidate compound” as a drug candidate.
  
The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting method as computer-implemented, nothing in the claim element precludes the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. Likewise, the recitation of “an artificial intelligence engine”, without clearly defining the steps that are clearly rooted in computer technology is a  mere nominal recitation of a generic algorithm which does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite steps drawn to a mental process.


 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Step 2A Prong Two.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.
The additional element of using a computer processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Likewise, addressing an “artificial intelligence engine” which is 
The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

The dependent claims do not provide an inventive concept beyond the abstract idea.  Rather, all of the innovative features were basically combining various mathematical algorithms to do a better job of processing data.

Claims 14-19,22 address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claims 23-27 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.



Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions See DDR Holdings (Fed. Cir. 2014).   
With regard to use of “artificial intelligence engine”, as addressed above, the  “artificial intelligence engine”,  is not defined by the specification to comprise any particular structural features except “modules” (paragraphs [75]-[78], Fig. 1B,C) – thus the “artificial intelligence engine”, or components thereof, such as a “creator module”,  is not an additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  Still, even if the “artificial intelligence engine”, was considered as an additional element that is sufficient to amount to significantly more than the judicial exception, such additional element is a well-understood, routine and conventional activity used in computational methods in bioinformatics to design drug molecules.  See reviews of Hodgkin (Mol. Modell. Drug Des. (1994), 137-69), or Peiretti et al. (“Artificial Intelligence: The Future for Organic Chemistry?” ACS Omega, 2018, 3 (10), 13263-13266), for example.  Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.



i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.aov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6,9,11-19,22-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No.  17/339598. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of 17/339598 are are drawn to a method with same limitations falling within the scope of the instant claims. Further, the dependent claims in the instant application contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-6,9,11-19,22-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11049590.  The claims of ‘590 are drawn to a method with same limitations falling within the scope of the instant claims. Further, the dependent claims in the instant application contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art


Examiner’s Comment
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112(b) rejections above, no meaningful search of the prior art can be made and applied to the claims at this time. Applicant is reminded that prior art rejections may be applied in light of applicant's amendments in the next Office action.  Some relevant prior art is addressed in Prior art made of record section below. 

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as it teaches some aspects of the invention and may be useful as 103(a) references:

Hodgkin (Mol. Modell. Drug Des. (1994), 137-69), or Peiretti et al. (“Artificial Intelligence: The Future for Organic Chemistry?” ACS Omega, 2018, 3 (10), 13263-13266) review use of artificial intelligence in drug design. 
Guney et al. ("Network-based in silico drug efficacy screening" Nature Communications, 7 (1) (2016), p. 1-13) teach AI-enhanced drug optimization applied to the repurposing of existing drugs in new indications

Vamathevan et al. (Nature Reviews Drug Discovery, 18, pages 463–477, 2019) teach that all stages of drug discovery and development utilize artificial intelligence and 


Rifaioglu et al. ("Recent applications of deep learning and machine intelligence on in silico drug discovery: methods, tools and databases" Brief Bioinform, 20 (5), 2019, pp. 1878-1912) teach that machine-learning methods  are now applied to train neural networks on ligand-based virtual screens to identify and optimize drugs interacting with candidate therapeutic targets, predict their absorption, distribution, metabolism, excretion, and toxicity (ADMET) characteristics, or repurpose existing molecules.

Liu et al. ("Retrosynthetic reaction prediction using neural sequence-to-sequence models" ACS Cent Sci, 3 (10), 2017, pp. 1103-1113) teach use of deep learning to support retrosynthesis analysis using a sequence-to-sequence-based model, in which the chemical structure is described as SMILES for RNN, and the reactant and product are linked as a pair in an encoder decoder.

Endo et al. (20030103675) teach using an autoencoder of the artificial intelligence engine to compress the concatenated vector from a higher-dimensional vector to a lower-dimensional vector.
Leamer (Carnegie-Rochester Conference Series on Public Policy 22 (1985) 255304v) teach vector autoregressions for causal inference.



Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


mlb